01/26/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 21-0612



                         Supreme Court Cause No. DA 21-0612




DALE YATSKO AND JANELLE
YATSKO D/B/A GREEN CREEK                        GRANT OF EXTENSION
DISPENSARY,

                Plaintiffs – Appellees,
         v.

CASCADE COUNTY, MONTANA,

                Defendant – Appellant.


         Upon review of Appellant’s Unopposed Motion for Extension to File

Appellant’s Opening Brief and with good cause;

         IT IS HEREBY ORDERED that Appellants are granted an extension up to

and including Monday March 14, 2022 in which to file and serve their opening

brief.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                        January 26 2022